DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/6/2022 have been received and entered. Claims 1-3, 5-6, 8-10 and 12-13 have been amended. Claims 1-14 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-14 are allowable over the prior art of record because the closest prior art, Park (KIPO 1016194200000, English translated, 10 pages, (KR 10-1619420)) discloses a system for calculating insulation resistance (page 1, abstract, page 4, technical field), comprising: first resistor, second resistor, third resistor, positive terminal (anode) , negative terminal (cathode), battery and chassis (vehicle body), nodes, switchable and battery in connection (figures 1, 4 and page 9), a control unit configured to control conduction states of the first, second and third resistors, wherein further calculates an insulation resistance (figures 1, 4: based on the voltage of cathode terminal and control unit 60 which control induction, pages 7-8: measure the insulation resistance). However, the prior art, either singularly or in combination, fail to anticipate or render obvious of corresponding based  at least in part on (i) a first voltage difference between the second node and third node when the second node and the third node are connected through only the second resistor unit and (ii) a second voltage difference between the second node and third node when the second node and the third node are connected through both the second resistor unit and the third resistor unit, in combination with all the other limitations in the claim as claimed and defined by the applicants. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Averitt (US 10374442) discloses integrated multiple voltage energy storage system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865